ALTENBERND, Chief Judge.
Rufus J. Woodard appeals the sentences imposed in his case on April 16, 2004. The sentences were imposed in his absence. Both Mr. Woodard and the State agree that the sentences must be reversed. During the pendency of this appeal, the State informed this court that Mr. Woodard had been arrested. Apparently at that time, the trial court recognized its error and vacated these sentences. It imposed new sentences. However, the trial court *1212did not have authority to vacate the sentences and resentence Mr. Woodard during the pendency of this appeal. To eliminate any question about the legality of Mr. Woodard’s sentences, we reverse all sentences imposed in this case and remand for resentencing.
The State argues in its answer brief that the trial court should not have denied es-treature of the $60,000 bond in this case. The State has not appealed this issue, and the bondsman is not a party to this appeal. We have no jurisdiction to reach this issue.
Reversed and remanded for resentenc-ing.
WHATLEY and LaROSE, JJ., Concur.